The Attorney General of Texas
                                                     May 19. 1986
JIM MATTOX
Attorney General


Supreme Court Building         M r . Marvin 3. Titzman                        Opinion No. JM-497
P. 0. Box 1 W                  Executive Director
Austin, TX. 78711.254
                               Texas Surplus Property Agency                  Re: Validity of Appropriations
                               P. 0. Box 8120                                 Act r i d e r requiring reimbursement
                               San Antonio. Texae      78208                  t o t h e General Revenue Fund f o r
                                                                              workers'       compensation b e n e f i t s
714 Jackson. Suite 700
                                                                              paid t o c e r t a i n employers
Dallas. TX. 75202.4508
2141742-8944                   Dear Mr. Titzmsn:

                                    You ask about t h e v a l i d i t y of t h e f o l l w i n g Appropriations Act
4824 Alberta Ave.. Sulte 180   rider:
El Paso. TX. 79805-2793
815/533.244
                                                a. P.t t h e c l o s e of each calendar q u a r t e r , t h e
                                          Workers' Cornpensacion Division of t h e Attorney
1M1 Texas. Suite 700                      General's Office s h a l l prepare a statement
Houston, TX. 770025111                    r e f l e c t i n g t h e amount of workers' compensation
71Y223-5886
                                          paymentti paid t o a l l former and current e t a t e
                                          employet!e. and present i t t o t h e Comptroller of
808 Broadway, Sulte 312                   Public i.ccounts.
Lubbock,TX.    7$401-3479
8081747-5238                                    The heads of s t a t e agencies, i n s t i t u t i o n s .
                                           departmt!n,ts, commissions, boards, divisions, o r
UOQ N. Tentn, Suite 8                      o t h e r u3:Lts of e t a t e gove-nt           a r e directed t o
MCAIIen. TX. 78501-1885                    determirle t h e proportionate amount of t h e reim-
5121882.4547                               bursemeltt o r payment due from funds other than
                                           General Revenue Funds and t o present t h e Comp-
200 MainPlaza. Suite 40Q                   t r o l l e r of Public Accounts a purchase o r t r a n s f e r
San Antonio, TX. 782052797                 voucher requesting reimbursement from such funds
512'2254181                                t o general revenue.          Such t r a n s f e r s and payments
                                           a s a r e authorized under law shall b e made with
                                           t h i r t y :90) days from r e c e i p t of t h e statement of
An Equal Opportunltyl
AfflrmatfveActlon Employer                 paynent~i due. The Comptroller of Public Accounts
                                           may prescribe sccounting procedures and regula-
                                           t i o m t o implement t h i s section.

                                              b. rm agency, i n s t i t u t i o n , department, cammis-
                                           sion, b a r d , d i v i s i o n , o r other u n i t of s t a t e
                                           gwernmant i s authorized t o a l l o c a t e funds t o a
                                           revolvirlg account created on i t s books t o receive
                                           contrib~rt:ions from funds o t h e r than general
Mr. Marvin J. Titzman       - Page 2     (JM-497)




            revenue based on a percentage-of-payroll assess-
            ment t o b e determined by such u n i t of government
            f o r the purpose of reimbursing the General Revenue
            Fund f o r workers' compensation claims paid.

                  c. The S t a t e dxlditor s h a l l review i n h i s a u d i t
            of respective agencies compliance with t h e pm-
            v i s i o n s of t h i s section.

A c t s 1985, 69th Leg., ch. !)80, art. V, 560, at 7791.                       That r i d e r
implements a more general rj.der, which provides:

                  It i s the interrt of the Legislature t h a t unless
             o t h e v i a e reatricf:ad payment f o r s a l a r i e s , wages,
             and b e n e f i t s paid from appropriated funds s h a l l be
             proportional t o t h e source of funds.

Acts 1985, 69th Leg..        ch. 9t4, a r t . V, 672. a t 7794.
        The Attorney general'^ Office makes workers' compensation pay-
ments t o state employees oul: of an appropriation from general revenue.
Acts 1985, 69th Leg., ch. 980, a r t . I, $23, a t 7332. See V.T.C.S.
a r t . 8309g, 53 (attorney general's o f f i c e administers vorkers'
                                                                             -
compensation program f o r state employees). The r i d e r s e t out above
deals with workers' campersation payments made t o s t a t e employees
whose s a l a r l e a end other b e n e f i t s a r e paid from funds approprihted
from some fund o t h e r than general revenue.              The r i d e r requires any
such other fund t o reimburse t h e general revenue fund f o r workers'
compensation payments made t o a s t a t e employee whose payment and
b e n e f i t s come from such other fund. I f t h e salary and b e n e f i t s of a
state employee who receive3 workers' compensation payments a r e paid
only i n p a r t from a fund oi:her than general revenue, t h a t other fund
must reimburse general revenue i n proportion t o t h e amount of the
employee's salary and beuef:.ts t h a t t h e other fund pays.

          A r i d e r t o an appropda.tion b i l l may d e t a i l , l i m i t , o r restrict
t h e use of funds appropr:Lz~ted therein.                Attorney General Opinion
JM-343 (1985). A r i d e r may not, however, repeal. modify, o r amend an
e x i s t i n g general law.          The r i d e r you ask about merely d e t a i l s the
way appropriated funds are t o be used, and it does not c o n f l i c t with
t h e general l a w regarding 'workers' compensation payments t o s t a t e
employees. *V.T.C.S.              ar:,, 8309g. Therefore, it is a v a l i d r i d e r .

      We note, hawever, t h a t r i d e r s a f f e c t only appropriations made i n
t h e Appropriations Act. Acts 1985, 69th Leg., ch. 980, a r t . V, a t
7729.   The Texas Surplus :?xoprrty Agency receives no appropriation
under t h e current Approprir.tions Act.                 Acts 1985, 69th Leg., ch.
980, a t 7496-7499 (recapitulation of appropriations made t o executive
and administretive departmt!tits and agencies). Therefore, t h e r i d e r
~ r Marvin
    .      J. Titzmen         - Page 3      (JM-497)




you ask about does n o t c o n t r o l t h e t r a n s f e r of funds from your agency.
But s e e Attorney General Opinion JM-479 (1986) (money c o l l e c t e d by t h e
surplus Property Agency must be deposited i n t h e s t a t e treasury and
appropriated by t h e l e g i s l a t u r e before it may be expended).             .Cf.
                                                                                     -
Attorney General Opinion JM-417 (1985) (reimbursement requirement t o
general revenue fund f o r state retirement contributions o r s a l a r i e s
paid from f e d e r a l o r p r i v a t e grants).

         You a l s o ask whether t h e Texas Surplus Property Agency may
purchase workers' compensation insurance.             The l e g i s l a t u r e r e q u i r e s
t h a t t h e s t a t e be a self-insurer.   V.T.C.S.  a r t . 8309g, $2. There-
f o r e , a s t a t e agency may noc purchase workers' compensation insurance.
Artorney General Opinion H-681 (1975).              The Texas Surplus Property
Agency i s a s t a t e agency.       Attorney General Opinion JM-445 (1986).
Therefore, t h e Texas Surplus Property Agency may n o t purchase workers'
compensation insurance.

      Apparently you ask whether a s t a t e agency may purchase workers'
compensation insurance because you assume t h a t a s t a t e employee could
not receive workers' compensation payments i f t h e fund t h a t pays h i s
s a l a r y and b e n e f i t s were i n s u f f i c i e n t t o pay a workers' compensation
claim. See a r t . 8309(g) (providing f o r workers' compensation b e n e f i t s
f o r s t a t e employees).        That assumption i s incorrect.               A s we pointed
out before, a l l workers' compensation payments t o s t a t e employeos a r e
made out of money appropriated t o t h e attorney general's o f f i c e f o r
t h e purpose.           The source of t h a t money is t h e general revenue fund.
The r i d e r t h a t you ask about merely r e q u i r e s o t h e r funds t o reimburse
t h e general revenue fund f o r workers' compensation payments already
paid by t h i s o f f i c e .       It does n o t change t h e f a c t t h a t , unless
s p e c i f i c a l l y exempted, a l l s t a t e employees a r e e n t i t l e d t o workers'
                                                              -
compensation b e n e f i t s under a r t ~ c l e8309g. See V.T.C.S.
§1(2) (exemptions). We do not resd t h e r i d e r a s attempting t o change
                                                                                   a r t . 8309g,

a r t i c l e 8309g. I f it d i d attempt t o do so, i t would be an invalid
attempt t o amend geueral l e g i s l a t i o n . T h e r ~ f o t e , although t h e r i d e r
i n qgestion may cause a s t a t e agency o r o t h e r u n i t of s t a t e government
t o be accountable t o general revenue, it does not exclude any s t a t e
employee from coverage under a r t i c l e 8309g.

                                        SUMMARY

                  A r i d e r t h a t r e q u i r e s other funds t o reimburse
             the general revenue fund f o r workers' compensation
             payments is v a l i d . That r i d e r does not a f f e c t t h e
             Texas Surplus Property Agency. A s t a t e agency has
             no a u t h o r i t y t o purchase workers' compensation
             insurance.          Unless s p e c i f i c a l l y exempted, a l l
             s t a t e employees            are eligible         for   workers'
             compensation           benefits          under    article   8309g,
             V.T.C.S.
M r . Marvin J. T i t -   - Paga 4   (34-497)




                                          J*nk
                                           Very truly your   ,

                                           J I M   M A T T O X
                                           Attorney General of Texas

JACK HIGHTOWER
F i r s t Assletant Attorney General

MARY KELLER
Exscutive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General